COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00262-CV


SENIOR LIVING PROPERTIES,                                            APPELLANT
LLC D/B/A GARDEN TERRACE
HEALTHCARE CENTER

                                        V.

LINDA KEYSER, INDIVIDUALLY                                             APPELLEE
AND AS REPRESENTATIVE OF
THE ESTATE OF LEONA BERNICE
KEYSER


                                    ------------

          FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant's “Unopposed Motion To Dismiss The

Appeal.” It is the court=s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                  PER CURIAM



PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: December 2, 2010




                                    2